DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the application filed 24 February 2020.
Claims 1-14 are pending. Claim 1 is an independent claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The examiner accepts the drawings filed 24 February 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-7, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims fail to recite a process, machine, manufacture, or composition of matter. Specifically, claim 1 of the application recites an “image processing apparatus, comprising: a reader; a display; an input interface; and a controller (lines 5).” 
The claimed reader, display, input interface, and controller may be broadly interpreted as software components executable by a device, such as a multi-function printer. The applicant’s specification indicates that the embodiments of the display incorporated in a display device (paragraph 0015), the input interface including a touch screen input device (paragraph 0015), and a controller including a CPU (paragraph 0012). The examiner recommends amending the claims to clarify that one or more of these components are incorporated onto a hardware component, such as a display device, an input device, or a CPU. Additionally, it is noted that claim 2 recites a printer configured to print an image on a recording medium (lines 1-2). Incorporation of such a limitation in claim 1 would cure the deficiencies of claim 1.
Claims 6-7 and 10-14 fail to cure the deficiencies of independent claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2017/0308339, published 26 October 2017).
As per independent claim 1, Yamazaki discloses an image processing apparatus, comprising:
a reader (paragraph 0030)
a display (Figure 4A)
an input interface (paragraph 0029)
a controller configured to execute:
	a reading processing in which the controller controls the reader to read an image formed on a reading medium (paragraph 0030: Here, a reading unit reads images of a document and generates image data)
	a preview determination processing in which the controller determines whether a preview image corresponding to the image read in the reading process is to be displayed on the display, based on
		(i) a setting value for at least one setting item set in the image processing apparatus (paragraphs 0050, 0063-0064, and 0067)
		(ii) reading-obtained information obtained in the reading processing (paragraphs 0050, 0063-0064, and 0067)
		(iii) the setting values and the reading-obtained information (paragraphs 0050, 0063-0064, and 0067)
	a first image processing in which in a case where the controller determines in the preview determination processing that the preview image is to be displayed, the controller controls the display to display the preview image, and executes a particular processing based on read-image data obtained in the reading processing in a case where a processing instruction is input via the input interface after the preview image is displayed (paragraphs 0063-0064)
	a second image processing in which in a case where the controller determines in the preview determination processing that the preview image is not to be displayed, the controller executes the particular processing based on the read-image data without displaying the preview image (paragraphs 0063 and 0067)
As per dependent claim 2, Yamazaki discloses:
a printer configured to print an image on a recording medium (Figure 1, item 101)
wherein the particular processing comprises a print processing in which the controller controls the printer to print a read image based on the read-image data based on a setting value for at least one print setting item (paragraphs 0063-0064 and 0067)
wherein the at least one setting item comprises the at least one print setting item (paragraphs 0063-0064 and 0067)
As per dependent claim 13, Yamazaki discloses the limitations similar to those in claim 2, and the same rejection is incorporated herein. Yamazaki discloses wherein the controller is configured to:
determine in the preview determination processing whether the preview image is to be displayed on the display, after a start instruction is input via the input interface (paragraph 0044)
execute the particular processing in the first image processing in a case where the processing instruction is input in a state in which the preview image is displayed (paragraph 0044)
As per dependent claim 14, Yamazaki discloses the limitations similar to those in claim 13, and the same rejection is incorporated herein. Yamazaki discloses wherein the controller is configured to control the display to display a start image to which the start instruction is input, and the start instruction is an instruction for starting one of reading of the reader and printing of the printer based on the at least one setting item having been set (paragraph 0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and further in view of Tomaru (US 2010/0123925, published 20 May 2010).
As per dependent claim 3, Yamazaki discloses the limitations similar to those in claim 2, and the same rejection is incorporated herein. Yamazaki, which is analogous to the claimed invention because it is directed toward determining whether to provide a print preview, discloses wherein the controller is configured to determine in the preview determination processing whether the preview image is to be displayed at least based on the setting value for the at least one print setting item (paragraphs 0063-0064 and 0067).
Yamazaki fails to specifically disclose:
wherein the at least one print setting item comprises at least one of
	the number of prints of the read image
	a print image quality of the read image
	a medium size indicating a size of the recording medium on which the read image is to be printed
	a medium type indicating a type of the recording medium on which the read image is to be printed
	and a print layout setting indicating a size of the read image to be printed within the recording medium or indicating whether one read image is divided into a plurality of images, and the plurality of images are to be printed on a plurality of recording media, respectively
However, Tomaru, which is analogous to the claimed invention because it is directed toward performing print processing, discloses wherein the at least one print setting item comprises at least one of
	the number of prints of the read image
	a print image quality of the read image
	a medium size indicating a size of the recording medium on which the read image is to be printed
	a medium type indicating a type of the recording medium on which the read image is to be printed (Figure 12, S304; paragraphs 0067-0069)
	and a print layout setting indicating a size of the read image to be printed within the recording medium or indicating whether one read image is divided into a plurality of images, and the plurality of images are to be printed on a plurality of recording media, respectively
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to perform print processing based on various threshold values. This would have prevented a user from printing high cost items, thereby providing the advantage of conserving valuable resources.
As per dependent claim 4, Yamazaki and Tomaru disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Tomaru discloses wherein the controller is configured to determine in the preview determination processing whether the preview image is to be displayed, in a case where a particular at least one of the following conditions is satisfied:
a condition that the number of prints is greater than or equal to a number threshold value in a case where the at least one print setting item comprises a number of prints (Figure 12, item S303)
a condition that the print image quality is any one of particular print image qualities of at least one kind where the at least one print setting item comprises the print image quality 
a condition that the medium size is greater than or equal to a size threshold value in a case where the at least one print setting item comprises the medium size (Figure 8; paragraph 0051)
a condition that the medium type is any one of particular medium types of at least one kind in a case where the at least one print setting item comprise the medium type (Figure 12, item S304)
a condition that the print layout setting is set to divide one read image into a plurality of images and print the plurality of images respectively on a plurality of recording media, in a case where the at least one print setting item comprises the print layout setting
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to perform print processing based on various threshold values. This would have prevented a user from printing high cost items, thereby providing the advantage of conserving valuable resources.
As per dependent claim 5, Yamazaki and Tomaru disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Tomaru discloses wherein the preview determination processing comprises an initial determination processing in which the preview image is to be displayed, in a case where one or both of the following conditions are satisfied:
a condition that the controller, based on the setting value for the at least one print setting item, determines a unit color-material use amount that is an amount of use of a color material required for printing one read image on the recording medium in one copy, and the determined unit color-material use amount is greater than a first color-material threshold value
a condition that the controller, based on the setting value for the at least one print setting item, determines a unit medium cost that is a cost for the recording medium required for printing one read image on the recording medium in one copy, and the determined unit medium cost is greater than a first cost threshold value (Figure 12; paragraphs 0067-0068)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to perform print processing based on various threshold values. This would have prevented a user from printing high cost items, thereby providing the advantage of conserving valuable resources.
As per dependent claim 6, Yamazaki discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Yamazaki fails to specifically disclose wherein the controller is configured to at least determine whether the preview image is to be displayed, based on the reading-obtained information in the preview determination processing, and wherein the reading-obtained information comprises a read-image number that is the number of read images based on the read-image data.
However, Tomaru, which is analogous to the claimed invention because it is directed toward performing print processing, discloses wherein the controller is configured to at least determine whether the preview image is to be displayed, based on the reading-obtained information in the preview determination processing (Figure 12, paragraphs 0067-0069), and wherein the reading-obtained information comprises a read-image number that is the number of read images based on the read-image data (Figure 12, item S303; paragraph 0066).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to perform print processing based on various threshold values. This would have prevented a user from printing high cost items, thereby providing the advantage of conserving valuable resources.
As per dependent claim 9, Yamazaki and Tomaru disclose the limitations similar to those in claim 6, and the same rejection is incorporated herein. Tomaru discloses further comprising a printer configure to print an image on a recording medium (Figure 12, item S312),
wherein the particular processing comprises a print processing in which the controller controls the printer to print the read image based on a setting value for at least one print setting item (Figure 12; paragraphs 0067-0069)
wherein the at least one setting item comprises that at least one print setting item (Figure 12; paragraphs 0067-0069)
wherein the controller is configured to determine, in a case where one or both of the following conditions are satisfied:
	a condition that the controller determines a total color-material use amount that is an amount of use of a color material required for printing at least one read image corresponding to the read-image number based on the setting value for that at least one print setting item, and the determined total color-material user amount is greater than a second color-material threshold value
	a condition that the controller determines a total medium cost that is a cost for at least one recording medium required for printing the at least one read image corresponding to the read-image number based on the setting value for the at least one print setting item, and the determined total medium cost is greater than a second cost threshold value (Figures 11-12)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to perform print processing based on various threshold values. This would have prevented a user from printing high cost items, thereby providing the advantage of conserving valuable resources.
As per dependent claim 10, Yamazaki and Tomaru disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Tomaru discloses:
wherein the reading-obtained information comprises a read-image number that is the number of read images (Figure 11)
wherein the controller is configured to determine in the preview determination processing that the preview image is to be displayed, in a case where the controller determines in the initial determination processing in a case where one or both of the following conditions are satisfied (Figures 11-12):
	a condition that the controller determines a total color-material use amount that is an amount of use of a color material required for printing at least one read image corresponding to the read-image number based on the setting value for that at least one print setting item, and the determined total color-material user amount is greater than a second color-material threshold value
	a condition that the controller determines a total medium cost that is a cost for at least one recording medium required for printing the at least one read image corresponding to the read-image number based on the setting value for the at least one print setting item, and the determined total medium cost is greater than a second cost threshold value (Figures 11-12)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to perform print processing based on various threshold values. This would have prevented a user from printing high cost items, thereby providing the advantage of conserving valuable resources.
As per dependent claim 11, Yamazaki and Tomaru disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Yamazaki discloses wherein the controller is configured to execute a value change processing that allows for changing of settings via a user input via the input interface (paragraph 0050).
Yamazaki fails to disclose wherein the settings are one of a first color-material threshold value, the first cost threshold value, or a first color-material threshold value. However, Tomaru discloses a first cost threshold value (Figures 8 and 11-12). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success as it would have enabled a user to modify thresholds. This would have allowed the user to configure the thresholds based upon their preferences. This would have provided them the benefit of customizing their print preview settings.
As per dependent claim 12, Yamazaki and Tomaru disclose the limitations similar to those in claim 9, and the same rejection is incorporated herein. Yamazaki discloses wherein the controller is configured to execute a value change processing that allows for changing of settings via a user input via the input interface (paragraph 0050).
Yamazaki fails to disclose wherein the settings are one of a second color-material threshold value, the second cost threshold value, or a second color-material threshold value. However, Tomaru discloses a first cost threshold value (Figures 8 and 11-12). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tomaru with Yamazaki, with a reasonable expectation of success as it would have enabled a user to modify thresholds. This would have allowed the user to configure the thresholds based upon their preferences. This would have provided them the benefit of customizing their print preview settings.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Tomaru and further in view of Lellouche et al. (US 8941872, patented 27 January 2015, hereafter Lellouche).
As per dependent claim 7, Yamazaki and Tomaru disclose the limitations similar to those in claim 6, and the same rejection is incorporated herein. Yamazaki fails to specifically disclose wherein the controller is configured to determine if the preview determination processing that the preview image is to be displayed, in a case where the read-image number is greater than or equal to an image-number threshold value.
However, Lellouche, which is analogous to the claimed invention because it is directed toward printing contents, discloses wherein the controller is configured to determine if the preview determination processing that the preview image is to be displayed, in a case where the read-image number is greater than or equal to an image-number threshold value (column 1, line 29- column 2, line 14). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Lellouche with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to configure previews based upon threshold values. This would have allowed the user to configure previews based upon their preferences, thereby providing them with greater control.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki and Tomaru and further in view of Shirota et al. (US 2017/0228155, published 10 August 2017, hereafter Shirota).
As per dependent claim 8, Yamazaki and Tomaru disclose the limitations similar to those in claim 6, and the same rejection is incorporated herein. Yamazaki discloses a printer configured to print on a recording medium, wherein the particular processing comprises a print processing in which the controller controls the printer to print the image (paragraphs 0063-0064) and wherein the controller is configured to determine in the preview determination processing that the preview image is to be displayed (paragraphs 0050, 0063-0064, and 0067). Yamazaki fails to specifically disclose that the obtained information comprises a size of the read image and determining that the size of the image is greater than a size of the recording medium.
However, Shirota, which is analogous to the claimed invention because it is directed toward determining the size of obtained content and processing the content, discloses that the obtained information comprises a size of the read image and determining that the size of the image is greater than a size of the recording medium (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Shirota with Yamazaki, with a reasonable expectation of success, as it would have enabled a user to view the segmentation of the content into a plurality of pages. This would have allowed the user to preview the contents before printing, thereby enabling them to approve/reject the proposed segmentation before printing. This would have enabled the user to avoid printing contents that they did not intend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144